 



Exhibit 10.33
HARVEST NATURAL RESOURCES
2006 LONG TERM INCENTIVE PLAN
Stock Option Agreement
     Agreement made at Houston, Texas, USA, as of «Grant_Date», by and between
HARVEST NATURAL RESOURCES, INC. (the “Company”) and «First_Name» «Last_Name»
(the “Optionee”).
     It is hereby agreed as follows:

  1.   Grant of Option; Consideration. The Company hereby grants, pursuant to
Article VI of the Harvest Natural Resources 2006 Long Term Incentive Plan (the
“Plan”), to the Optionee on «Grant_Date», of a nonqualified stock option to
purchase up to «Option_Amount» shares of the Company’s Common Stock, par value
$0.01 per share (the “Shares”), at an exercise price of «Option_Price» per share
(the “Option”). The Option granted hereunder is not intended to constitute an
incentive stock option within the meaning of Section 422 of the Internal Revenue
Code of 1986, as amended. The terms of the Option are subject to adjustment in
certain circumstances, as provided in the Plan.

The Optionee shall be required to pay no consideration for the grant of the
Option, except for his agreement to serve as a Non-Employee Director, Employee
or Consultant of the Company or any Subsidiary and other agreements set forth
herein.

  2.   Incorporation of Plan by Reference. The Option has been granted to the
Optionee under the Plan, a copy of which is attached hereto. All of the terms,
conditions, and other provisions of the Plan are hereby incorporated by
reference into this Stock Option Agreement (the “Agreement”). Capitalized terms
used in this Agreement but not defined herein shall have the same meanings as in
the Plan. If there is any conflict between the provisions of this Agreement and
the provisions of the Plan, the provisions of the Plan shall govern.

  3.   Vesting. Subject to all of the terms and conditions of the Plan and this
Agreement, including acceleration of vesting in the event of a Change of Control
or Total Disability, the Optionee may purchase up to «M1st_Vesting_Shares»
Shares upon exercise of this Option on or after «M1st_Vesting_Date», an
additional «M2nd_Vesting_Shares» Shares upon exercise of this Option on or after
«M2nd_Vesting_Date», an additional «M3rd_Vesting_Shares» Shares upon exercise of
this Option on or after «M3rd_Vesting_Date», an additional «M4th_Vesting_Shares»
Shares upon exercise of this Option on or after «M4th_Vesting_Date», and the
remaining «M5th_Vesting_Shares» upon exercise of this Option on or after
«M5th_Vesting_Date».

 



--------------------------------------------------------------------------------



 



  4.   Term and Termination of Service. This Option, to the extent it has not
been previously exercised, shall expire at 5:00 p.m. (Central Time) on
«Expiration_Date» (seven years from Grant Date) or, if earlier, at 5:00 p.m.
(Central Time):

  (i)   on the date 3 months after the Optionee ceases to be a Non-Employee
Director, Employee or Consultant of the Company or any Subsidiary for any reason
other than a Change of Control, Total Disability or death;

  (ii)   on the date 12 months after the Optionee ceases to be a Non-Employee
Director, Employee or Consultant of the Company or any Subsidiary by reason of
Total Disability;

  (iii)   on the date 12 months after the date of the Optionee’s death who dies
while in the service or employ of the Company or a Subsidiary or within 3 months
after the termination of such employment or service; or

  (iv)   on the date 12 months after the Optionee’s termination of employment or
service if such employment or service is terminated within 730 days after the
effective date of a Change of Control.

Except in the case of a termination subject to (ii) above, the Option shall be
exercisable after the date of such termination of Optionee’s service or
employment only to the extent the Option was exercisable at the date of such
termination. In the case of termination subject to (ii) above, any Options that
are not exercisable shall become exercisable effective as of the termination
date.
Notwithstanding anything to the contrary in the Agreement, if and for so long as
Optionee is subject to an Employment Agreement with the Company, then the terms
of the Employment Agreement will govern the early expiration of the Option
including, without limitation, vesting and expiration dates. In the event of any
conflict between the Employment Agreement and the Agreement, the terms of the
Employment Agreement shall govern.

  5.   Option Exercise. The Option may be exercised in whole or in part (to the
extent then exercisable) by contacting the Company’s designated agent for
processing Option exercises. An Option exercise must be accompanied by payment
in full of the exercise price (i) in cash, (ii) through the withholding of
shares of Stock (which would otherwise be delivered to the Optionee) with an
aggregate Fair Market Value on the exercise date equal to the aggregate exercise
price of the Option, (iii) a combination of a cash payment and such surrender of
shares, (iv) by means of a broker-assisted cashless exercise to the extent then
permitted under rules and regulations adopted by the Committee, or (v) in such
other manner as may then be permitted under rules and regulations adopted by the
Committee. As soon as practicable after the valid exercise of the Option, the
Company shall deliver to the Optionee one or more stock certificates
representing the Shares so purchased, with any requisite legend affixed.

-2-



--------------------------------------------------------------------------------



 



  6.   Non-Transferability. No right or interest of the Optionee in the Option
shall be pledged, encumbered, or hypothecated to or in favor of any third party
or shall be subject to any lien, obligation, or liability of the Optionee to any
third party. The Option shall not be transferable to any third party by the
Optionee otherwise than (i) by will or the laws of descent and distribution,
(ii) pursuant to a qualified domestic relations order as defined under the
Internal Revenue Code or Title I of the Employee Retirement Income Security Act
of 1974 (“ERISA”) to an immediate family member, or (iii) to the extent
authorized by the Committee, to an immediate family member of the Optionee who
acquires the options from the Optionee through a gift.

  7.   Compliance with Laws and Regulations. The obligation of the Company to
deliver Shares upon the exercise of this Option is conditioned upon compliance
by the Optionee and by the Company with all applicable laws and regulations,
including regulations of federal and state agencies. If requested by the
Company, the Optionee shall provide to the Company, as a condition to the valid
exercise of this Option and the delivery of any certificates representing
Shares, appropriate evidence, satisfactory in form and substance to the Company,
that he is acquiring the Shares for investment and not with a view to the
distribution of the Shares or any interest in the Shares, and a representation
to the effect that the Optionee shall make no sale or other disposition of the
Shares unless (i) the Company shall have received an opinion of counsel
satisfactory to it in form and substance that such sale or other disposition may
be made without compliance with registration or other applicable requirements of
federal and state laws and regulations, and (ii) all steps required to comply
with such laws and regulations in connection with the sale or other disposition
of the Shares have been taken and all necessary approvals have been received.
The certificates representing the Shares may bear an appropriate legend giving
notice of the foregoing restrictions on transfer of the Shares, and any other
restrictive legend deemed necessary or appropriate by the Committee.

  8.   Tax Withholding. Whenever Shares are to be delivered upon exercise of the
Option, the Company shall be entitled to require as a condition of delivery or
payment that the Optionee remit or, in appropriate cases, agree to remit when
due an amount sufficient to satisfy all federal, state, and local withholding
tax requirements relating thereto. The Optionee will be entitled to elect to
have the Company withhold from the Shares to be delivered upon the exercise of
the Option, a sufficient number of such shares to satisfy the Optionee’s
federal, state, and local withholding tax obligations relating to the Option
exercise to the extent then permitted under rules and regulations adopted by the
Committee and in effect at the time of the exercise of the Option. In such case,
the Shares withheld or the shares surrendered will be valued at the Fair Market
Value at the time of the exercise of the Option.

  9.   Optionee Bound by Plan. The Optionee hereby acknowledges receipt of the
attached copy of the Plan and agrees to be bound by all the terms and provisions
thereof (as presently in effect or hereafter amended), and by all decisions and
determinations of the Committee.

-3-



--------------------------------------------------------------------------------



 



  10.   Binding Effect: Integration: No Other Rights Created. This Agreement
shall be binding upon the heirs, executors, administrators and successors of the
parties. This Agreement constitutes the entire agreement between the parties
with respect to the Option, and supersedes any prior agreements or documents
with respect to the Option. No amendment, alteration, suspension,
discontinuation or termination of this Agreement which may impose any additional
obligation upon the Company or impair the rights of the Optionee with respect to
the Option shall be valid unless in each instance such amendment, alteration,
suspension, discontinuation or termination is expressed in a written instrument
duly executed in the name and on behalf of the Company and by the Optionee.
Neither this Agreement nor the grant of the Option shall constitute an
employment agreement, nor shall either confer upon the Optionee any right with
respect to his continued status with the Company.

                  HARVEST NATURAL RESOURCES, INC.
 
           
 
                BY:____________________________
 
           
 
                TITLE:_________________________
 
           
 
           
 
  OPTIONEE:        
 
           
 
                _______________________________
«First_Name» «Last_Name»
 
                DATE:__________________________

Attachment (copy of the Plan)

-4-